Mr. Chief Justice Del Toro
delivered the opinion- of the court.
Buenaventura González was charged with carrying a machete, a prohibited weapon under the statute. (People v. Rivera, 35 P.R.R. 499; People v. Franco, 36 P.R.R. 956 [per curiam decision].) He demed the charge. The case went to trial, and it was shown by the prosecution that policeman Benito Alvelo took a machete from defendant, who had been Wounded and was at the time sitting on the first step of a staircase leading to his country home, wMch first step rests on a side culvert of a public highway. It was also shown that the defendant shortly before had gone with Ms machete to the front of the house of Eafael Pérez, Who was sitting inside the house, and wounded Mm, a fight then ensuing in which the defendant was also wounded. Pefendant in his testimony admitted the facts as to the seizure of the weapon* at the place mentioned and as to the fight, but he insists that he was coming from work in another farm which belonged to him and was using the machete as usual in Ms work, and *68that the first step of Ms staircase should he considered as within his own. farm.
After hearing the evidence and the argument of counsel, and when proceeding to read the judgment, the trial court said:
“Tbe court would subscribe to each and every legal proposition advanced by counsel for tbe defendant. Tbe law is as be states; it has been .so decided by tbe Supreme Court. But tbe evidence in this case shows something that places it outside tbe scope of tbe deaisions of tbe Supreme Court. It is tbe fact, clearly shown by tbe evidence, that the defendant went in search of tbe person who was wounded, carrying this weapon, which, although a working implement — and so regarded within tbe farm apd at certain times — yet if carried by one who leaves bis own premises, crosses tbe highway ■and goes out in search somebody, it becomes a prohibited weapon; and such person is not protected by the decisions of tbe Supreme Court limiting tbe scope of tbe Act forbidding the carrying of weapons. In tbe opinion of this court defendant herein has committed tbe crime of carrying weapons, because be was ‘carrying this one unlawfully.”
The defendant appealed from the judgment and in his brief he insists that he was lawfully carrying the weapon. Tie cites in support of his contention the case of People v. Segarra, 36 P.R.R. 103.
In our opinion the appellant is wrong. In the case he invokes this court said:
‘ ‘ Tbe defendant was accused and ■ convicted of carrying a prohibited weapon, namely, a machete. Upon rendering its judgment tbe district court said:-
“ 'While tbe defendant carried tbe weapon in pursuit of bis regular business be was within tbe law and, therefore, was carrying it lawfully; but as soon as be used it for other purposes, even though be was on tbe property in bis charge, be was carrying it .unlawfully, • or for purposes of offense and defense. Tbe court is of tbe opinion that under these circumstances it should, as it does, find tbe defendant guilty of the crime of carrying prohibited weapons and sentences him to 45 days in jail, without costs.’
“We agree with tbe fiscal of this court that tbe evidence only *69tended to show tb'at tbe defendant was carrying the weapon in pursuit of his regular business. We can not agree with the court that the illegal use of the machete made defendant guilty of carrying a weapon as prohibited by law. If defendant unduly used his weapon he was guilty of a crime, but not the one charged.
“Under reasoning of the court any officer or other licensed person authorized to carry arms would be similarly guilty if he used his weapon in undue fashion. The prohibition is for illegal carrying and not for an improper use.”
We ratify what we there said. But Segarra always acted within his farm, while in the present case, both at the tifne the weapon was taken from him as when he went to the house of Pérez and fought with him, the defendant was outside his farm.
Surely it will not occur to anybody to bring a criminal-complaint against a farmer, who peacefully crosses, or travels along, a public highway in the regular and ordinary course of his work carrying an instrument of labor; but if such farmer carries the instrument for purposes of offense, the instrument is a weapon within the statute, and, since he is found outside his own house or farm, his liability is clear.
The judgment appealed from must be affirmed.